Writ of habeas corpus in the nature of an application for bail reduction upon misdemeanor complaints pending in the City Court of the City of Newburgh, New York, which have not been converted to informations. Production of the accused has been waived.
Upon the papers filed in support of the application and after hearing oral argument in support of the application and in opposition thereto, it is
Adjudged that the writ is dismissed, without costs or disbursements. Mangano, P. J., Lawrence, Balletta and O’Brien, JJ., concur.